     Case: 5:19-cv-00024-KKC Doc #: 1 Filed: 01/28/19 Page: 1 of 3 - Page ID#: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

                                                                    FILED ELECTRONICALLY

SUSAN OLDING,                                         )
                                                      )
               PLAINTIFF                              )
                                                      )
v.                                                    )   CASE NO. ________________
                                                      )
LIFE INSURANCE                                        )
COMPANY OF NORTH AMERICA,                             )
                                                      )
               DEFENDANT                              )

                          DEFENDANT’S NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant, Life Insurance Company of

North America (“LINA”), by counsel, hereby files this Notice of Removal to the United States

District Court for the Eastern District of Kentucky, at Lexington, and states as follows:

        1.     On or about October 22, 2018 the Complaint in Case No. 18-CI-00679 was filed

in Scott Circuit Court by Plaintiff against LINA. The Summons, along with the Complaint, were

served on LINA by certified mail and received on or about January 8, 2019. A copy of the

Summons and Complaint is attached hereto as Exhibit A and constitutes all process, pleadings

and orders served upon LINA to date in this action.

        2.     This Notice of Removal is filed within thirty (30) days after receipt by LINA of a

copy of the Complaint and Summons in this action and Plaintiff is estopped from seeking

remand of this matter on this basis.

        3.     This action is of a civil nature arising from Plaintiff’s claim to be entitled to the

payment of benefits pursuant to an employee welfare benefit plan, specifically a long-term

disability plan established by Plaintiff’s employer and funded by a long-term disability insurance
   Case: 5:19-cv-00024-KKC Doc #: 1 Filed: 01/28/19 Page: 2 of 3 - Page ID#: 2




policy issued by LINA. Plaintiff also seeks a judgment awarding her an amount equal to

allegedly past due long-term disability benefits and interest, declaring that she is entitled to

future long-term disability benefits, and awarding her costs and attorney’s fees.

                           FEDERAL QUESTION JURISDICTION

          4.   This is an action over which this Court has original federal question jurisdiction

under 28 U.S.C. § 1331 and 29 U.S.C. §§ 1132 and 1144, inasmuch as the Complaint claims

long-term disability benefits provided by an employee welfare benefit plan, established or

maintained by Plaintiff’s employer and regulated by the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001, et seq. In the Complaint, Plaintiff

explicitly seeks benefits provided under group insurance policy LK0960585, which insures long-

term disability benefits under an employee benefit plan established and maintained by her

employer, Cardinal Hill Hospital (Cmplt., ¶ 6).


          5.   The employee benefit plan established and maintained by Cardinal Hill Hospital,

and any claim for benefits thereunder, are subject to ERISA (Cmplt., ¶¶ 18, 23, 24).


          6.   It is undisputed that this action is governed by ERISA and that this Court,

therefore, has original federal subject matter jurisdiction over it. In her Complaint, Plaintiff

expressly alleges that LINA’s decision to deny her claim for long-term disability benefits

violates ERISA (Cmplt., ¶¶ 23, 24), and she avers a claim for relief which she expressly bases on

ERISA’s remedy provision, 29 U.S.C. § 1132(a)(1)(B) and (g). (Cmplt., ¶¶ 23, 24).


          7.   For the foregoing reasons, Plaintiff’s action is removable to this Court pursuant to

29 U.S.C. § 1441 as an action founded upon a claim or right arising out of the laws of the United

States.



                                                  2
    Case: 5:19-cv-00024-KKC Doc #: 1 Filed: 01/28/19 Page: 3 of 3 - Page ID#: 3




         WHEREFORE, Defendant, Life Insurance Company of North America, hereby gives

notice of this removal from the Scott Circuit Court to the United States District Court for the

Eastern District of Kentucky, at Lexington.

                                                    Respectfully submitted,

                                                    /s/David A. Calhoun
                                                    David A. Calhoun
                                                    Mitzi D. Wyrick
                                                    WYATT, TARRANT & COMBS, LLP
                                                    500 West Jefferson Street, Suite 2800
                                                    Louisville, Kentucky 40202-2898
                                                    (502) 589-5235
                                                    (502) 589-0309
                                                    dcalhoun@wyattfirm.com
                                                    mitziwyrick@wyattfirm.com
                                                    Counsel for Defendant, Life Insurance
                                                    Company of North America

                               CERTIFICATE OF SERVICE

                 The undersigned hereby certifies on this 28th day of January, 2019 the foregoing
Notice of Removal was filed with the clerk using the Court’s CM/ECF System. The undersigned
further certifies a copy of same was served this 28th day of January, 2019 upon:

 Robert L. Abell
 120 North Upper Street
 Lexington, KY 40507
 robert@robertabellLaw.com
 Counsel for Plaintiff, Susan Olding

                                                    /s/David A. Calhoun
                                                    One of Counsel for Defendant, Life
                                                    Insurance Company of North America
61802228.1




                                               3
